Exhibit 10.1

AGREEMENT

          This Agreement, dated as of February 5, 2009, is by and among PLATO
Learning, Inc., a Delaware corporation (the “Company”), and Steven R. Becker, an
individual resident of Texas (“Becker”), BC Advisors, LLC, a Texas limited
liability company (“BCA”), SRB Management, L.P., a Texas limited partnership
(“SRB”) and Matthew A. Drapkin, an individual resident of New York (“Becker
Director II”). Becker, BCA and SRB are collectively referred to as the “Becker
Group.”

          WHEREAS, each of Becker and Becker Director II has submitted a letter
consenting to serve as a director of the Company; and

          WHEREAS, the Company and the Becker Group have determined that the
interests of the Company and its stockholders would be best served by adding
Becker and Becker Director II to the Company’s Board of Directors on the terms
and conditions set forth in this Agreement.

          NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants, agreements and conditions
hereinafter set forth, and, intending to be legally bound hereby, the parties
hereby agree as follows:

1.        Representations and Warranties of the Company. The Company represents
and warrants as follows:

(a)       The Company has the corporate power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b)       This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

(c)       The execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

2.        Representations and Warranties of the Becker Group and Becker Director
II. BCA, SRB and Becker Director II severally, and not jointly, represent and
warrant with respect to himself or itself, and Becker represents and warrants as
to each member of the Becker Group, as follows:



--------------------------------------------------------------------------------





(a)       Such party, if Becker or Becker Director II, has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby. Such party, if
an entity, has the limited partnership or limited liability company power and
authority, as applicable, to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated
hereby.

(b)       This Agreement has been duly and validly authorized, executed, and
delivered by such member of the Becker Group or Becker Director II, as the case
may be, constitutes a valid and binding obligation and agreement of such party,
and is enforceable against such party in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
rights of creditors and subject to general equity principles.

(c)       Such party, if a member of the Becker Group, is the “beneficial owner”
of a number of shares of Common Stock consisting of the 2,550,823 shares set
forth on the cover page relating to such member in the Schedule 13D filed by the
members of the Becker Group with the Securities and Exchange Commission (the
“SEC”) on January 16, 2009 (the “Schedule 13D”), plus the number of shares of
Common Stock reported on the Form 4s filed with the SEC by Becker following
January 16, 2009 and on or prior to the date of this Agreement. Except for those
Affiliates and Associates of such member with respect to whom a cover page is
included in the Schedule 13D, no other Affiliate or Associate of such member
beneficially owns any shares of Common Stock. Becker Director II does not
beneficially own any shares of Common Stock. Becker Director II and the Becker
Group each disclaim beneficial ownership of the common stock owned or controlled
by the other, and assert that their entry into this Agreement is a separate
agreement of each of them with the Company.

(d)       The execution, delivery and performance of this Agreement by Becker
Director II and each member of the Becker Group does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to him or it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which he or it is a party
or by which he or it is bound.

3.        Definitions. For purposes of this Agreement:

(a)       The terms “Affiliate” and “Associate” have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”); the terms “beneficial owner” and
“beneficial ownership” shall have the respective meanings as set forth in
Rule 13d-3 promulgated by the SEC under the Exchange Act; and the terms “person”
or “persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.



2

--------------------------------------------------------------------------------





(b)       “Board” means the Board of Directors of the Company.

(c)       “Common Stock” means the Common Stock of the Company, $0.01 par value.

(d)       The “Standstill Period” means

(i)       as to the Becker Group, the period from the date of this Agreement
until the earlier of:

(A)       the date that is three months after the date on which Becker ceases to
be a member of the Board, provided that the Standstill Period shall not end
pursuant to this clause (A) prior to the date that is 70 days prior to the
Company’s 2010 Annual Meeting of Stockholders; and

(B)       such date, if any, as the Company has materially breached any of its
commitments or obligations set forth in Sections 4(a) and 4(b) of this
Agreement; and

(ii)      as to Becker Director II, the period from the date of this Agreement
until the earlier of:

(A)       the date that is three months after the date on which Becker Director
II ceases to be a member of the Board, provided that the Standstill Period shall
not end pursuant to this clause (A) prior to the date that is 70 days prior to
the Company’s 2010 Annual Meeting of Stockholders; and

(B)       such date, if any, as the Company has materially breached any of its
commitments or obligations set forth in Sections 4(a) and 4(b) of this
Agreement.

4.        Election of Becker Directors; Related Matters.

(a)       Within five business days following the execution and delivery of this
Agreement by the parties hereto:

(i)       In accordance with the Company’s amended certificate of incorporation
and amended and restated bylaws, the Board shall adopt a resolution increasing
the size of the Board by two directors, to a total of nine directors, effective
as of March 18, 2009;

(ii)      In accordance with the Company’s amended certificate of incorporation
and amended and restated bylaws, the Board shall elect Becker and Becker
Director II as directors of the Company, effective as of March 18, 2009, to
serve in Class I and Class II of the Board, respectively; and

(iii)     The Board shall adopt a resolution increasing the size of its
Nominating and Governance Committee by one member, to a total of five members,
effective as of March 18, 2009, and appointing Becker to serve as a member of
the Nominating and Governance Committee, effective as of March 18, 2009.



3

--------------------------------------------------------------------------------





(b)       The Board shall nominate the current members of Class I of the Board
(including Becker who will become a Class I director on March 18, 2009) for
election as Class I directors at the 2009 Annual Meeting of Stockholders.

(c)       The members of the Becker Group who filed the Schedule 13D shall
promptly file an amendment to the Schedule 13D reporting the entry into this
agreement, amending applicable items to conform to its obligations hereunder and
appending or incorporating by reference this Agreement as an exhibit thereto.
Such members of the Becker Group shall provide to the Company a reasonable
opportunity to review and comment on such amendment in advance of filing, and
shall consider in good faith the reasonable comments of the Company.

(d)       Becker Director II and the members of the Becker Group shall cause all
shares of Common Stock beneficially owned by them and their Affiliates to be
present for quorum purposes and to be voted, and shall cause all shares of
Common Stock held by their respective Associates to be present for quorum
purposes and to be voted, in favor of all directors nominated by the Board for
election at the Company’s 2009 Annual Meeting of Stockholders.

5.        Standstill.

          Each of the members of the Becker Group and Becker Director II agrees
that, during the Standstill Period, he or it will not, and he or it will cause
each of such person’s Affiliates or agents or other persons acting on his or its
behalf not to, and will use commercially reasonable efforts to cause his or its
respective Associates not to:

(a)       submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by
the SEC under the Exchange Act or otherwise) or any notice of nomination or
other business for consideration, and will not nominate any candidate for
election to the Board or oppose the directors nominated by the Board.

(b)       form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, other
than solely with other members of the Becker Group or one or more Affiliates of
a member of the Becker Group with respect to the Common Stock currently owned as
set forth in Section 2(c) of this Agreement or to the extent such a group may be
deemed to result with the Company or any of its Affiliates as a result of this
Agreement;

(c)       solicit proxies or written consents of stockholders, or otherwise
conduct any nonbinding referendum with respect to Common Stock, or make, or in
any way participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act), other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board (including Becker) at the 2009 Annual Meeting of Stockholders and each
subsequent annual meeting of stockholders with respect to which the Board has
nominated Becker or Becker Director II;



4

--------------------------------------------------------------------------------





(d)       seek, in any capacity other than as a member of the Board, to call, or
to request the call of, a special meeting of the stockholders of the Company, or
seek to make, or make, a stockholder proposal at any meeting of the stockholders
of the Company or make a request for a list of the Company’s stockholders (or
otherwise induce or encourage any other person to initiate such proposal or
request) or otherwise acting alone, or in concert with others, seek to control
or influence the governance or policies of the Company;

(e)       effect or seek to effect, in any capacity other than as a member of
the Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in (i) any
acquisition of any material assets or businesses, of the Company or any of its
subsidiaries, (ii) any tender offer or exchange offer, merger, acquisition or
other business combination involving the Company or any of its subsidiaries, or
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries;

(f)       publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Section 4(d) or this Section 5, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Becker Group or their
Affiliates or Associates) to obtain any waiver, consent under, or any amendment
of, any provision of this Agreement;

(g)       publicly disparage any member of the Board or management of the
Company;

(h)       enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
that engages, or offers or proposes to engage, in any of the foregoing; or

(i)       take or cause or induce others to take any action inconsistent with
any of the foregoing.

          It is understood and agreed that this Agreement shall not be deemed to
prohibit Becker or Becker Director II from engaging in any lawful act in his
capacity as a director of the Company. It is understood and agreed that the
Becker Group shall not be responsible for any breach by Becker Director II, and
that Becker Director II shall not be responsible for any breach by the Becker
Group, of any term of this Agreement.



5

--------------------------------------------------------------------------------





6.        Code of Business Conduct and Ethics. Each of Becker and Becker
Director II has reviewed the Company’s Code of Business Conduct and Ethics and
agrees to abide by the provisions thereof during his service as a director of
the Company. The members of the Becker Group and Becker Director II acknowledge
that they are aware that the United States securities law prohibit any person
who has material non-public information about a company from purchasing or
selling such securities of such company, or from communicating such information
to any other person under circumstances in which it is reasonably foreseeable
that such person is likely to purchase or sell such securities.

7.        Questionnaires. Each of Becker and Becker Director II has accurately
completed the form of questionnaire provided by the Company for its use in
connection with the preparation of the Company’s proxy statement.

8.        Compensation. Each of Becker and Becker Director II shall be
compensated for his service as a director and shall be reimbursed for his
expenses on the same basis as all other non-employee directors of the Company
are compensated and shall be eligible to be granted equity-based compensation on
the same basis as all other non-employee directors of the Company.

9.        Indemnification and Insurance. Each of Becker and Becker Director II
is entitled to the same rights of indemnification as the other directors of the
Company as such rights may exist from time to time. The Company shall, promptly
after their election, take such action, if any, as may be necessary to add
Becker and Becker Director II to the Company’s directors and officers’ liability
insurance policy as an Insured Person.

10.       Non-Disparagement. During the Standstill Period, the Company shall not
publicly disparage any member of the Becker Group, Becker Director II, or any
member of the management of the Becker Group.

11.       Specific Performance. Each party hereto acknowledges and agrees, on
behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

12.       Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Delaware (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 16 of this Agreement will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.



6

--------------------------------------------------------------------------------





13.       Applicable Law. This agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state, without giving effect to the choice of law principles of such state.

14.       Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

15.       Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

16.       Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below, or to such other telecopy number as is provided by a party to
this Agreement to the other party pursuant to notice given in accordance with
the provisions of this Section, and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section, or at such other address as is
provided by a party to this Agreement to the other party pursuant to notice
given in accordance with the provisions of this Section:

if to the Company:

PLATO Learning, Inc.
10801 Nesbitt Avenue South



7

--------------------------------------------------------------------------------





Bloomington, MN 55437
Facsimile: (952) 832-1210
Attention: Chief Executive Officer

with a copy to:

Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Facsimile: 612-766-1600
Attention: W. Morgan Burns

if to the Becker Group or any member thereof:

Steven R. Becker
300 Crescent Court
Suite 1111
Dallas TX 75201
Facsimile: 214-756-6079

if to Becker Director II:

Matthew A. Drapkin
540 Madison Avenue
18th Floor
New York, NY 10022
Facsimile: 212-829-3540

17.       No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

fb.us.3596215.09



8

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized signatories of the parties as of the date first
written above.





  PLATO LEARNING, INC.     By:       Vincent P. Riera Chief Executive Officer  
BC ADVISORS, LLC     By:       Steven R. Becker, Member   SRB MANAGEMENT, L.P.  
By: BC Advisors, LLC, its general partner   By:   Steven R. Becker, Member      
    STEVEN R. BECKER             MATTHEW A. DRAPKIN









